Exhibit 10.1

 

EXECUTION COPY

 

SIXTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of October 7, 2013 (this “Amendment”) is entered into among AMERISOURCE
RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such capacity, the
“Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation, as the
initial Servicer (in such capacity, the “Servicer”), the PURCHASER AGENTS and
PURCHASERS listed on the signature pages hereto, MARKET STREET FUNDING LLC
(“Market Street”) as Assignor (as defined below), PNC BANK, NATIONAL ASSOCIATION
(“PNC”) as Assignee (as defined below), and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH (“BTMU”), as administrator (in such capacity, the
“Administrator”).

 

R E C I T A L S

 

The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).

 

Market Street, as the assignor (in such capacity, the “Assignor”), desires to
sell, assign and delegate to PNC, as the assignee (in such capacity, the
“Assignee”), all of the Assignor’s rights under, interest in, title to and
obligations under the Agreement and the other Transaction Documents
(collectively, the “Assigned Documents”), and the Assignee desires to purchase
and assume from the Assignor all of the Assignor’s rights under, interest in,
title to and obligations under the Assigned Documents.

 

After giving effect to the assignment and assumption contemplated in Section 2
of this Amendment, each of the parties hereto desires that Market Street cease
to be a party to the Agreement and each of the other Assigned Documents to which
it is a party and to be discharged from its duties and obligations as a
Purchaser or otherwise under the Agreement and each of the other Assigned
Documents.

 

The parties hereto desire to amend the Agreement as hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Certain Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings set forth for such
terms in Exhibit I to the Agreement.

 

2.                                      Assignment and Assumption.

 

(i)                                     Sale and Assignment by Assignor to
Assignee.  At or before 2:00 pm (New York time) on the date hereof, the Assignee
shall pay to the Assignor, in immediately available funds, (a) the amount set
forth on Schedule I hereto (such amount, the “Capital Payment”) representing
100.00% of the aggregate Invested Amount of the

 

--------------------------------------------------------------------------------


 

Assignor under the Agreement on the date hereof and (b) the amount set forth on
Schedule I hereto representing all accrued but unpaid (whether or not then due)
CP Costs, fees and other costs and expenses payable in respect of such Invested
Amount to but excluding the date hereof (such amount, the “CP Costs and Other
Costs”; together with the Capital Payment, collectively, the “Payoff Amount”). 
Upon the Assignor’s receipt of the Payoff Amount in its entirety, the Assignor
hereby sells, transfers, assigns and delegates to the Assignee, without
recourse, representation or warranty except as otherwise provided herein, and
the Assignee hereby irrevocably purchases, receives, accepts and assumes from
the Assignor, all of the Assignor’s rights under, interest in, title to and all
its obligations under the Agreement and the other Assigned Documents.  Without
limiting the generality of the foregoing, the Assignor hereby assigns to the
Assignee all of its right, title and interest in the Receivables, all Related
Security with respect to the Receivables and all Collections with respect
thereto.

 

Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions provided
by Assignor to Assignee prior to the Effective Date.

 

(ii)                                  Removal of Assignor.  From and after the
Effective Date (as defined below), the Assignor shall cease to be a party to the
Agreement and each of the other Assigned Documents to which it was a party and
shall no longer have any rights or obligations under the Agreement or any other
Assigned Document (other than such rights and obligations which by their express
terms survive termination thereof).

 

(iii)                               Limitation on Liability.  Notwithstanding
anything to the contrary set forth in this Amendment, the Assignee does not
accept or assume any liability or responsibility for any breach, failure or
other act or omission on the part of the Assignor, or any indemnification or
other cost, fee or expense related thereto, in each case which occurred or
directly or indirectly arose out of an event which occurred prior to the
Effective Date.

 

(iv)                              Acknowledgement and Agreement.  Each of the
parties and signatories hereto (a) hereby acknowledges and agrees to the sale,
assignment and assumption set forth in clause (i) above, (b) expressly waives
any notice or other applicable requirements set forth in any Transaction
Document as a prerequisite or condition precedent to such sale, assignment and
assumption (other than as set forth herein) and (c) acknowledges and agrees that
this Section 2 is in form and substance substantially similar to a Transfer
Supplement.

 

3.                                      Joinder.

 

(i)                                     PNC as an Uncommitted Purchaser. From
and after the date hereof, PNC shall be a party to the Agreement as an
“Uncommitted Purchaser” for all purposes thereof and of the other Transaction
Documents, and PNC accepts and assumes all related rights and agrees to be bound
by all of the terms and provisions applicable to “Uncommited Purchasers”
contained in the Agreement and the other Transaction Documents.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Consent to Joinder.  Each of the parties
hereto consents to the foregoing joinder of PNC to the Agreement in the capacity
of an “Uncommitted Purchaser” and any otherwise applicable conditions precedent
thereto under the Agreement and the other Transactions Documents (other than as
set forth herein) are hereby waived.

 

4.                                      Amendments to the Agreement.  As of the
Effective Date (as defined below), the Agreement is hereby amended as follows:

 

(i)                                     Each reference to “Mizuho Corporate
Bank, Ltd.” (however defined or referenced) in the Agreement shall be deemed to
be a reference to “Mizuho Bank, Ltd.”

 

(ii)                                  The signature block as well as the notice
information thereunder for Market Street set forth on signature page S-6 of the
Agreement are hereby deleted in their entirety.

 

(iii)                               The notice information for PNC in each of
its capacities under the Agreement is hereby replaced in its entirety with the
following:

 

Address:                                                 PNC Bank, National
Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222-2707

Attention:                 Robyn Reeher

Telephone:           (412) 768-3090

Facsimile:                 (412) 762-9184

 

(iv)                              Section 4.4 of the Agreement is hereby amended
by replacing the term “Yield Period” where it appears therein with the term
“Interest Period”.

 

(v)                                 The following new defined term and
definition thereof are hereby added to Exhibit I to the Agreement in appropriate
alphabetical order:

 

“PNC” means PNC Bank, National Association, and its successors.

 

(vi)                              The definition of “LIBO Rate” set forth in
Exhibit I to the Agreement is hereby amended by replacing the term “Wells Fargo”
in each instance where it occurs therein with the phrase “Wells Fargo and PNC”.

 

(vii)                           The definition of “LIBOR Market Index Rate” set
forth in Exhibit I to the Agreement is hereby amended by replacing the term
“three-month” where it occurs therein with the term “one-month”.

 

(viii)                        Exhibit II to the Agreement is hereby replaced in
its entirety with Exhibit A attached hereto.

 

(ix)                              Exhibit VI to the Agreement is hereby replaced
in its entirety with Exhibit B attached hereto.

 

3

--------------------------------------------------------------------------------


 

(x)                                 Exhibit XII to the Agreement is hereby
replaced in its entirety with Exhibit C attached hereto.

 

(xi)                              Exhibit XIV to the Agreement is hereby
replaced in its entirety with Exhibit D attached hereto.

 

(xii)                           Exhibit XV to the Agreement is hereby replaced
in its entirety with Exhibit E attached hereto.

 

(xiii)                        Exhibit XVI to the Agreement is hereby replaced in
its entirety with Exhibit F attached hereto.

 

5.                                      Representations and Warranties;
Covenants.  Each of the Seller and the Servicer (on behalf of the Seller) hereby
certifies, represents and warrants to the Administrator, each Purchaser Agent,
each Purchaser and the Assignee that on and as of the date hereof:

 

(i)                                     each of its representations and
warranties contained in Article V of the Agreement is true and correct, in all
material respects, as if made on and as of the Effective Date;

 

(ii)                                  no event has occurred and is continuing,
or would result from this Amendment or any of the transactions contemplated
herein, that constitutes an Amortization Event or Unmatured Amortization Event;

 

(iii)                               the Facility Termination Date for all
Purchaser Groups has not occurred; and

 

(iv)                              the Credit Agreement has not been amended
since November 20, 2012.

 

6.                                      Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of the
Agreement shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement and each of the other Transaction
Documents to “this Agreement”, “hereof”, “herein”, or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement, as
amended by this Amendment.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement (or any
related document or agreement) other than as expressly set forth herein.

 

7.                                      Effectiveness. This Amendment shall
become effective on the date hereof (the “Effective Date”) upon satisfaction of
each of the following conditions:

 

(a)                                 receipt by the Administrator and each
Purchaser Agent of counterparts of (i) this Amendment and (ii) the amended and
restated Fee Letter, dated as of the date hereof, by and among the Seller, the
Servicer, the Administrator and each Purchaser Agent;

 

(b)                                 receipt by the Assignor of the Payoff Amount
in its entirety in accordance with Section 2 of this Amendment; and

 

4

--------------------------------------------------------------------------------


 

(c)                                  such other documents and instruments as a
Purchaser Agent may reasonably request, in form and substance satisfactory to
such Purchaser Agent.

 

8.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, and each counterpart shall be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument. 
Counterparts of this Amendment may be delivered by facsimile transmission or
other electronic transmission, and such counterparts shall be as effective as if
original counterparts had been physically delivered, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

 

9.                                      Governing Law.  This Amendment shall be
governed by, and construed in accordance with the law of the State of New York
without regard to any otherwise applicable principles of conflicts of law (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

10.                               Section Headings.  The various headings of
this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any other
Transaction Document or any provision hereof or thereof.

 

11.                               Transaction Document.  This Amendment shall
constitute a Transaction Document under the Agreement.

 

12.                               No Proceedings.  Each party hereto hereby
covenants and agrees that prior to the date which is one year and one day after
the payment in full of all outstanding commercial paper notes or other
indebtedness of Market Street, it will not institute against or join any other
Person in instituting against Market Street any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.  The
provisions of this Section 12 shall survive any termination of the Agreement.

 

13.                               Severability.  Each provision of this
Amendment shall be severable from every other provision of this Amendment for
the purpose of determining the legal enforceability of any provision hereof, and
the unenforceability of one or more provisions of this Amendment in one
jurisdiction shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

14.                               Ratification.  After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller

 

 

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer

 

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

Acknowledged and Agreed

 

 

 

AMERISOURCEBERGEN

 

CORPORATION

 

 

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate

 

 

Treasurer

 

 

 

S-1

Sixth Amendment to RPA

(ARFC)

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Administrator

 

 

 

 

 

 

 

By:

/s/ Luna Mills

 

Name:

Luna Mills

 

Title:

Director

 

 

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION,
as an Uncommitted Purchaser

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Purchaser Agent for

 

Victory Receivables Corporation

 

 

 

 

 

 

 

By:

/s/ Luna Mills

 

Name:

Luna Mills

 

Title:

Director

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Related Committed Purchaser

 

for Victory Receivables Corporation

 

 

 

 

 

 

 

By:

/s/ B. McNany

 

Name:

B. McNany

 

Title:

Vice President

 

 

S-2

Sixth Amendment to RPA

(ARFC)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as an Uncommitted Purchaser

 

 

 

 

 

 

 

By:

/s/ Ryan C. Tozier

 

Name:

Ryan C. Tozier

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Purchaser Agent and

 

Related Committed Purchaser

 

for Wells Fargo Bank, National Association

 

 

 

 

 

 

 

By:

/s/ Ryan C. Tozier

 

Name:

Ryan C. Tozier

 

Title:

Assistant Vice President

 

 

S-3

 

Sixth Amendment to RPA

(ARFC)

 

--------------------------------------------------------------------------------


 

 

LIBERTY STREET FUNDING LLC,

 

as an Uncommitted Purchaser

 

 

 

 

 

 

By:

/s/ Jill A. Russo

 

Name:

Jill A. Russo

 

Title:

Vice President

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as Purchaser Agent and

 

Related Committed Purchaser

 

for Liberty Street Funding LLC

 

 

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

 

S-4

 

Sixth Amendment to RPA

(ARFC)

 

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC,

 

as an Uncommitted Purchaser and as Assignor

 

 

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name:

Doris J. Hearn

 

Title:

Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Purchaser Agent,

 

as Related Committed Purchaser

 

and as Assignee

 

 

 

 

 

 

 

By:

/s/ Mark S. Falcione

 

Name:

Mark S. Falcione

 

Title:

Executive Vice President

 

 

S-5

 

Sixth Amendment to RPA

(ARFC)

 

--------------------------------------------------------------------------------


 

 

WORKING CAPITAL

 

MANAGEMENT CO., LP,

 

as Uncommitted Purchaser and

 

as Related Committed Purchaser for

 

Working Capital Management Co., LP

 

 

 

 

 

 

 

By:

/s/ Shinichi Nochiide

 

Name:

Shinichi Nochiide

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

MIZUHO BANK, LTD.,

 

as Purchaser Agent for

 

Working Capital Management Co., LP

 

 

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

Name:

Bertram H. Tang

 

Title:

Authorized Signatory

 

 

S-6

Sixth Amendment to RPA

 

 

(ARFC)

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ASSIGNMENTS AND PAYMENT AMOUNTS

 

Section 1.

 

 

 

 

 

 

 

Capital Payment:

 

$

0

 

 

 

 

 

Section 2.

 

 

 

 

 

 

 

CP Costs:

 

$

0

 

Fees:

 

$

26,520.00

 

Other Amounts:

 

$

0

 

CP Costs and Other Costs:

 

$

26,520.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXHIBIT II

 

FORM OF PURCHASE NOTICE

 

--------------------------------------------------------------------------------

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION

 

PURCHASE NOTICE
dated                             , 20    
for Purchase on                                 , 20    

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  Luna Mills
Telephone:  (212) 782-6959
Facsimile:  (212) 782-6998

 

[Address to each Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Receivables Purchase Agreement
dated as of April 29, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Agreement”) among Amerisource Receivables Financial
Corporation (the “Seller”), AmerisourceBergen Drug Corporation, as initial
Servicer, the various Purchaser Groups from time to time party thereto, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrator. 
Capitalized terms defined in the Agreement are used herein with the same
meanings.

 

1.  The [Servicer, on behalf of the] Seller hereby certifies, represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser that on
and as of the Purchase Date (as hereinafter defined):

 

(a)                                 all applicable conditions precedent set
forth in Article VI of the Agreement have been satisfied;

 

(b)                                 each of its representations and warranties
contained in Article V of the Agreement will be true and correct, in all
material respects, as if made on and as of the Purchase Date;

 

(c)                                  no event has occurred and is continuing, or
would result from the requested Purchase, that constitutes an Amortization Event
or Unmatured Amortization Event;

 

(d)                                 the applicable Facility Termination Date has
not occurred; and

 

Exhibit II-1

--------------------------------------------------------------------------------


 

(e)                                  after giving effect to the Purchase
requested below, (i) no Related Committed Purchaser’s aggregate Invested Amount
shall exceed its Available Commitment, (ii) no Purchaser Group’s Group Invested
Amount shall exceed its Group Commitment, and (iii) the aggregate of the
Receivable Interests shall not exceed 100%.

 

2.  The [Servicer, on behalf of the] Seller hereby requests that the Purchasers
make a Purchase on                       , 20     (the “Purchase Date”) as
follows:

 

(a)                                 Purchase Price: 
$                           

 

(b)                                 (X)                               Ratable
Share1:

 

(i)                                     Liberty Street Funding LLC’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(ii)                                  PNC Bank, National Association’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(iii)                               Victory Receivables Corporation’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(iv)                              Wells Fargo Bank, National Association’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(v)                                 Working Capital Management Co., LP’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

--------------------------------------------------------------------------------

1                                         For Purchases based on the Ratable
Share.

 

Exhibit II-2

--------------------------------------------------------------------------------


 

(Y)                               Accordion Ratable Share2:

 

(i)                                     Liberty Street Funding LLC’s Purchaser
Group:                                                                                 
$                           

 

(ii)                                  PNC Bank, National Association’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(iii)                               Victory Receivables Corporation’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(iv)                              Wells Fargo Bank, National Association’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(v)                                 Working Capital Management Co., LP’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

3.  Please disburse the proceeds of the Purchase as follows:

 

[Apply $                 to payment of Aggregate Unpaids due on the Purchase
Date].  [Wire transfer $                 to the Facility Account.]

 

--------------------------------------------------------------------------------

2                                         For Purchases based on the Accordion
Ratable Share.

 

Exhibit II-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Servicer, on behalf of the Seller has caused this
Purchase Request to be executed and delivered as of this          day of
                      ,           .

 

 

[AmerisourceBergen Drug Corporation, as Servicer, on behalf of:] Amerisource
Receivables Financial Corporation, as Seller

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit II-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXHIBIT VI

 

FORM OF SETTLEMENT REPORT

 

(attached)

 

--------------------------------------------------------------------------------


 

GRAPHIC [g220051km03i001.jpg]

AmerisourceBergen - Securitization Facility

MONTHLY REPORT

 

 

I. Total Investment

 

 

CP Outstanding

 

TOTAL

 

1 

CP Outstanding as of the Previous Month End

 

$

0

 

2 

Addition (+) or Reduction (-) in CP During Current Month

 

$

0

 

3 

New CP Outstanding (Net Investment)

 

$

0

 

 

II. Portfolio Aging

 

 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

 

Futures / Current

 

1-30 Days Past Due

 

31-60 Days Past
Due

 

61-90 Days Past
Due

 

91- 120 Days Past
Due

 

121-150 Days Past
Due

 

151+ Days Past Due

 

Total

 

4 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

#DIV/0!

 

#DIV/0!

 

#DIV/0!

 

#DIV/0!

 

#DIV/0!

 

#DIV/0!

 

#DIV/0!

 

#DIV/0!

 

 

III. Portfolio Activity

 

 

 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

 

 

Beginning Balance

 

Gross Sales (+)

 

Collections (-)

 

Total Dilutive Credits
(-)

 

Net Writeoffs (-)

 

Other Non-Dilutive
Adj. (+)

 

Transfers In/Out (+)

 

 

5 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

 

 

H

 

I

 

 

 

J

 

 

 

 

 

 

 

 

 

Notes Receivables
(+)

 

Month End Rec.
Balance

 

 

 

DOD Adjustment?

 

 

 

 

 

 

 

 

1 

0

 

0

 

 

 

0

 

 

 

 

 

 

 

 

IV. Eligible Receivables Balance

 

 

 

 

(-)

 

(+)

 

6 

Total Ending A/R

 

 

 

0

 

 

 

 

 

 

 

 

7 

Delinquent Receivables (61-120 DPD)

 

0

 

 

 

8 

Defaulted Receivables (121-150 DPD)

 

0

 

 

 

9 

Defaulted Receivables 151+ DPD

 

0

 

 

 

10 

Write-offs < 60DPD

 

0

 

 

 

11 

Bankrupt Customers < 60DPD

 

0

 

 

 

12 

Intercompany / Affiliate Receivables < 60DPD

 

0

 

 

 

13 

Foreign Receivables < 60 DPD

 

0

 

 

 

14 

Contra Relationships

 

0

 

 

 

15 

Cross Age Test 35% > 60 DPD

 

0

 

 

 

16 

Excess 31-60 Days Terms (5% of End Balance)

 

0

 

 

 

17 

Excess 61-90 Days Terms (5% of End Balance)

 

0

 

 

 

18 

Notes Receivables

 

0

 

 

 

19 

Service Fee Reserve

 

0

 

 

 

20 

Unapplied Cash

 

0

 

 

 

21 

Other Ineligibles

 

0

 

 

 

 

 

 

 

 

 

 

22 

Total Ineligible Receivables

 

0

 

 

 

 

 

 

 

 

 

 

23 

DOD Adjustments

 

0

 

 

 

 

 

 

 

 

 

 

24 

Total Eligible Receivables

 

 

 

0

 

 

V. Concentration Receivables

 

 

 

 

A

 

B

 

C

 

D

 

 

Obligor Name

 

Receivables

 

Concentration Limit
($)

 

Purchase Limit (%)

 

Excess
Concentrations

 

1 

Special Concentration Obligor Name

 

—

 

—

 

0.0%

 

—

 

2 

Special Concentration Obligor Name

 

—

 

—

 

0.0%

 

—

 

3 

Special Concentration Obligor Name

 

—

 

—

 

0.0%

 

—

 

4 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

5 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

6 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

7 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

8 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

9 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

10 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

11 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

12 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

13 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

14 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

15 

Obligor Name

 

—

 

—

 

0.0%

 

—

 

 

 

 

 

 

 

 

 

 

 

 

25 

Total Excess Concentrations

 

 

 

 

 

 

 

0

 

 

VI. Net Receivable Balance

 

26 

Excess Government (10% of Eligible)

 

0

 

 

 

27 

Taxes

 

0

 

 

 

28 

Rebate Reserve

 

0

 

 

 

 

 

 

 

 

 

 

29 

Net Receivable Balance (NRB)

 

 

 

0

 

 

--------------------------------------------------------------------------------


 

VII. Reserve Calculations

 

 

Loss Reserve

 

%

 

$

 

30 

Dynamic Loss Reserve

 

0.00%

 

0

 

31 

Loss Floor

 

0.00%

 

0

 

 

 

 

 

 

 

 

 

Dilution Reserve

 

%

 

$

 

32 

Dynamic Dilution Reserve

 

0.00%

 

0

 

33 

Dilution Floor

 

0.00%

 

0

 

 

 

 

 

 

 

 

 

Yield Reserve

 

%

 

$

 

34 

Yield Reserve

 

0.00%

 

0

 

 

 

 

 

 

 

 

 

Servicing Reserve

 

%

 

$

 

35 

Servicing Reserve

 

0.00%

 

0

 

 

 

 

 

 

 

 

36 

A Dynamic Loss Reserve plus Dynamic Dilution Reserve

 

0.00%

 

0

 

37 

B Loss Floor plus Dilution Floor

 

0.00%

 

0

 

38 

C Yield Reserve plus Servicing Reserve

 

0.00%

 

0

 

 

 

 

 

 

 

 

39 

Greater of (A, B) plus C

 

0.00%

 

0

 

 

VIII. Computation of Investment

 

40 

CP Outstanding

 

 

 

0

 

41 

Net Receivable Balance (NRB)

 

 

 

0

 

42 

Total Reserves

 

 

 

0

 

 

 

 

 

 

 

 

43 

Availability (NPB Based)

 

 

 

0

 

44 

Maximum Possible Borrowing (Commitment)

 

 

 

0

 

 

 

 

 

 

 

 

45 

Additional Funding (Positive) / Mandatory Paydown (if Negative)

 

 

 

0

 

 

IX. Performance Ratio Calculations

 

 

 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

 

 

Default Ratio

 

Delinquency Ratio

 

Dilution Ratio

 

DSO

 

 

Month

 

Current

 

3-Month Rolling
Average

 

Current

 

3-Month Rolling
Average

 

Current

 

3-Month Rolling
Average

 

Current

 

46 

Month 1

 

0.00%

 

0.00%

 

0.00%

 

0.00%

 

0.00%

 

0.00%

 

0.00

 

47 

Month 2

 

0.00%

 

0.00%

 

0.00%

 

0.00%

 

0.00%

 

0.00%

 

0.00

 

48 

Month 3

 

0.00%

 

0.00%

 

0.00%

 

0.00%

 

0.00%

 

0.00%

 

0.00

 

 

X. Compliance

 

49 

Is the Asset Interest [(CP Outstanding + Total Reserves) / NRB] < 100%

 

Compliant

 

 

 

 

 

 

50 

Is the current 3-month rolling average Default Ratio < 0.50%

 

Compliant

 

 

 

 

 

 

51 

Is the current 3-month rolling average Delinquency Ratio < 3.25%

 

Compliant

 

 

 

 

 

 

52 

Is the current 3-month rolling average Dilution Ratio < 4.25%

 

Compliant

 

 

 

 

 

 

53 

Is the current 1-month DSO < 25 Days

 

Compliant

 

 

 

 

 

 

54 

Is the amount outstanding < Facility Limit?

 

Compliant

 

 

 

 

 

 

55 

Is the Leverage Ratio maintained at 3:1?

 

Yes

 

 

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of
                        in accordance with the Receivables Purchase Agreement
dated                         and that all representations and warranties
related to such Agreement are restated and affirmed.

 

 

x

 

 

Name:

Julie Frantz

 

Date:

Title:

Director of Treasury

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EXHIBIT XII

 

FORM OF REDUCTION NOTICE

 

                            ,       

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  Luna Mills
Telephone:  (212) 782-6959
Facsimile:  (212) 782-6998

 

[Address to each Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 29, 2010 (as amended, supplemented or otherwise
modified, the “Receivables Purchase Agreement”), among Amerisource Receivables
Financial Corporation, as Seller, AmerisourceBergen Drug Corporation, as
Servicer, the various purchaser groups from time to time party thereto, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrator. 
Capitalized terms used in this Reduction Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.

 

This letter constitutes a Reduction Notice pursuant to Section 1.3 of the
Receivables Purchase Agreement.  The Seller desires to reduce the Aggregate
Invested Amount on                         ,           3 by the application of
cash to pay Aggregate Invested Amount and Yield to accrue (until such cash can
be used to pay commercial paper notes) with respect to such Aggregate Invested
Amount, together with all costs related to such reduction of Aggregate Invested
Amount, as follows:

 

(a)                                 Reduction Amount: 
$                           

 

(b)                                 (X)                               Ratable
Share4:

 

(i)                                     Liberty Street Funding LLC’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(ii)                                  PNC Bank, National Association’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

--------------------------------------------------------------------------------

3                                         Notice must be given at least one
Business Day prior to the requested reduction date.

4                                         For reductions based on the Ratable
Share.

 

Exhibit XII-1

--------------------------------------------------------------------------------


 

(iii)                               Victory Receivables Corporation’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(iv)                              Wells Fargo Bank, National Association’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(v)                                 Working Capital Management Co., LP’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(X)                               Accordion Ratable Share(5):

 

(i)                                     Liberty Street Funding LLC’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(ii)                                  PNC Bank, National Association’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(iii)                               Victory Receivables Corporation’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(iv)                              Wells Fargo Bank, National Association’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

(v)                                 Working Capital Management Co., LP’s
Purchaser
Group:                                                                                                                                                                                                                                                 
$                           

 

--------------------------------------------------------------------------------

5                                         For reductions based on the Accordion
Ratable Share.

 

Exhibit XII-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Reduction Notice to be
executed by its duly authorized officer as of the date first above written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit XII-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

EXHIBIT XIV

 

FORM OF PURCHASE LIMIT INCREASE REQUEST

 

                       ,        

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  Luna Mills
Telephone:  (212) 782-6959

Facsimile:  (212) 782-6998

 

[Address to each Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 29, 2010 (as heretofore amended or supplemented,
the “Receivables Purchase Agreement”), among Amerisource Receivables Finance
Corporation, as Seller, AmerisourceBergen Drug Corporation, as Servicer, the
various purchaser groups from time to time party thereto, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrator.  Capitalized
terms used in this Purchase Limit Increase Request and not otherwise defined
herein shall have the meanings assigned thereto in the Receivables Purchase
Agreement.

 

This letter constitutes a Purchase Limit Increase Request pursuant to
Section 1.1(b) of the Receivables Purchase Agreement.  The Seller desires to
increase the Purchase Limit and respective Commitments of each Purchaser Group
on           ,         6 to the following amounts:

 

(a)                                 Purchase Limit: 
$                           

 

(b)                                 Ratable Share of Each Purchaser Group:

 

(i)                                     Liberty Street Funding LLC: 
$                           

 

(ii)                                  PNC Bank, National Association: 
$                           

 

(iii)                               Victory Receivables Corporation: 
$                           

 

(iv)                              Wells Fargo Bank, National Association: 
$                           

 

--------------------------------------------------------------------------------

6                                         Notice must be given at least ten
Business Days prior to the requested increase, and must be in a minimum amount
of $50,000,000.

 

Exhibit XIV-1

--------------------------------------------------------------------------------


 

(v)                                 Working Capital Management Co., LP: 
$                           

 

Seller hereby represents and warrants as of the date hereof, and as of the date
of this increase, as follows:

 

(i)                                     the representations and warranties
contained in Section V of the Receivables Purchase Agreement are correct in all
material respects on and as of such dates as though made on and as of such dates
and shall be deemed to have been made on such dates; and

 

(ii)                                  no event has occurred and is continuing,
or would result from the increase proposed hereby, that constitutes an
Amortization Event or an Unmatured Amortization Event.

 

Each Purchaser Agent shall notify the Seller and the Administrator in writing
whether it consents to this increase request within ten (10) Business Days;
provided that if any Purchaser Agent fails to so notify the Seller or the
Administrator, the applicable Purchasers shall be deemed to have refused to
consent to this increase request.

 

Exhibit XIV-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Purchase Limit Increase
Request to be executed by its duly authorized officer as of the date first above
written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit XIV-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

EXHIBIT XV

 

FORM OF PURCHASE LIMIT DECREASE NOTICE

 

                       ,          

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  Luna Mills
Telephone:  (212) 782-6959

Facsimile:  (212) 782-6998

 

[Address to each Purchaser Agent] — [PURCHASER AGENTS TO PROVIDE]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 29, 2010 (as heretofore amended or supplemented,
the “Receivables Purchase Agreement”), among Amerisource Receivables Finance
Corporation, as Seller, AmerisourceBergen Drug Corporation, as Servicer, the
various purchaser groups from time to time party thereto, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrator.  Capitalized
terms used in this Purchase Limit Decrease Notice and not otherwise defined
herein shall have the meanings assigned thereto in the Receivables Purchase
Agreement.

 

This letter constitutes a Purchase Limit Decrease Notice pursuant to
Section 1.1(b) of the Receivables Purchase Agreement.  The Seller desires to
decrease the Purchase Limit and respective Commitments of each Purchaser Group
on           ,         7 to the following amounts:

 

(a)                                 Purchase Limit: 
$                           

 

(b)                                 Ratable Share of Each Purchaser Group:

 

(i)                                     Liberty Street Funding LLC: 
$                           

 

(ii)                                  PNC Bank, National Association: 
$                           

 

(iii)                               Victory Receivables Corporation: 
$                           

 

--------------------------------------------------------------------------------

7                                         Notice must be given at least ten
Business Days prior to the requested decrease, and must be in a minimum amount
of $50,000,000.

 

Exhibit XV-1

--------------------------------------------------------------------------------


 

(iv)                              Wells Fargo Bank, National Association: 
$                           

 

(v)                                 Working Capital Management Co., LP: 
$                           

 

Seller hereby represents and warrants as of the date hereof, and as of the date
of this decrease, as follows:

 

(i)                                     the representations and warranties
contained in Section V of the Receivables Purchase Agreement are correct in all
material respects on and as of such dates as though made on and as of such dates
and shall be deemed to have been made on such dates; and

 

(ii)                                  no event has occurred and is continuing,
or would result from the increase proposed hereby, that constitutes an
Amortization Event or an Unmatured Amortization Event.

 

Exhibit XV-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Purchase Limit Decrease
Notice to be executed by its duly authorized officer as of the date first above
written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit XV-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

EXHIBIT XVI

 

FORM OF ACCORDION CONFIRMATION

 

                      ,         

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  Luna Mills
Telephone:  (212) 782-6959

 

Facsimile:  (212) 782-6998

 

[Address to each Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 29, 2010 (as heretofore amended or supplemented,
the “Receivables Purchase Agreement”), among Amerisource Receivables Finance
Corporation, as Seller, AmerisourceBergen Drug Corporation, as Servicer, the
various purchaser groups from time to time party thereto, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrator.  Capitalized
terms used in this Accordion Confirmation and not otherwise defined herein shall
have the meanings assigned thereto in the Receivables Purchase Agreement.

 

This letter constitutes an Accordion Confirmation pursuant to Section 1.1(b) of
the Receivables Purchase Agreement.  This Accordion Confirmation sets forth the
Accordion Group Commitments as consented to by such Purchaser Group’s Purchaser
Agent for the Accordion Period beginning on            and ending on         ,
and the resulting changes in the Purchase Limit and Group Commitments for such
period.

 

Exhibit XVI-1

--------------------------------------------------------------------------------


 

(a)                                 Group Commitments

 

Purchaser Group

 

Non-Accordion
Group
Commitment

 

Accordion
Group
Commitment

 

Group
Commitment

 

Liberty Street Funding LLC

 

$

 

 

$

 

 

 

 

PNC Bank, National Association

 

$

 

 

$

 

 

 

 

Victory Receivables Corporation

 

$

 

 

$

 

 

 

 

Wells Fargo Bank, National Association

 

$

 

 

$

 

 

 

 

Working Capital Management Co., LP

 

$

 

 

$

 

 

 

 

 

(b)                                 Ratable Share and Accordion Ratable Share of
Each Purchaser Group, expressed as a percentage:

 

Purchaser Group

 

Ratable Share

 

Accordion Ratable
Share

 

Liberty Street Funding LLC

 

 

 

 

 

PNC Bank, National Association

 

 

 

 

 

Victory Receivables Corporation

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

 

 

 

Working Capital Management Co., LP

 

 

 

 

 

 

Exhibit XVI-2

--------------------------------------------------------------------------------


 

(c)                                  Purchase Limit:  $                        

 

(i)                                     Non-Accordion Purchase Limit: 
$                        

 

(ii)                                  Accordion Purchase Limit: 
$                        

 

Seller hereby represents and warrants as of the date hereof, and as of the date
of this increase, as follows:

 

(i)                                     the representations and warranties
contained in Section V of the Receivables Purchase Agreement are correct in all
material respects on and as of such dates as though made on and as of such dates
and shall be deemed to have been made on such dates; and

 

(ii)                                  no event has occurred and is continuing,
or would result from the increase proposed hereby, that constitutes an
Amortization Event or an Unmatured Amortization Event.

 

Exhibit XVI-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Accordion Confirmation to be
executed by its duly authorized officer as of the date first above written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit XVI-4

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrator

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit XVI-5

--------------------------------------------------------------------------------


 

 

[PURCHASER AGENT FOR INCREASING PURCHASER GROUP]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit XVI-6

--------------------------------------------------------------------------------